



RELEASE AGREEMENT
This Release Agreement (this “Agreement”) is made and entered into as of January
26, 2017 (the “Effective Date”), by and among (i) AutoMD, Inc., a Delaware
corporation (“AutoMD”), (ii) Muzzy-Lyon Auto Parts, Inc. (“Muzzy-Lyon”), Oak
Investment Partners XI, Limited Partnership, Manheim Investments, Inc., Sol
Khazani Living Trust and U.S. Auto Parts Network, Inc. (collectively, the
“Investors”), and (iii) Federal-Mogul Motorparts Corporation (“Fed-Mogul”).
Recitals
Whereas, AutoMD and the Investors are parties to that certain Investor Rights
Agreement, dated October 8, 2014 (the “Investor Rights Agreement”), which may be
amended or modified upon the written consent of AutoMD and the holders of at
least a majority of the then-outstanding Registrable Securities (as defined in
the Investor Rights Agreement);
Whereas, AutoMD and the Investors are parties to that certain Voting Agreement,
dated October 8, 2014 (the “Voting Agreement”), which may be amended or modified
upon the written consent of AutoMD and the investors holding at least a majority
of AutoMD’s common stock held by all investors;
Whereas, AutoMD and the Investors are parties to that certain Right of First
Refusal Agreement and Co-Sale Agreement, dated October 8, 2014 (the “Co-Sale
Agreement”), which may be amended or modified upon the written consent of AutoMD
and the investors holding at least a majority of AutoMD’s common stock held by
all investors;
Whereas, AutoMD and the Investors are parties to that certain Common Stock
Purchase Agreement, dated October 8, 2014 (the “Purchase Agreement”, and
together with the Investor Rights Agreement, Voting Agreement and Co-Sale
Agreement, the “AutoMD Financing Documents”), which may be amended or modified
upon the written consent of AutoMD and holders of at least a majority of the
shares of AutoMD’s common stock purchased pursuant to the Purchase Agreement;
Whereas, AutoMD, Fed-Mogul and Muzzy-Lyon are parties to that certain Marketing
Agreement, dated October 8, 2014 (the “Marketing Agreement”);
Whereas, concurrently with the execution of this Agreement, AutoMD, Fed-Mogul
and Muzzy-Lyon are entering into a Redemption Agreement (the “Redemption
Agreement”), pursuant to which AutoMD is repurchasing all of Muzzy-Lyon’s AutoMD
common stock, and the parties thereto are providing general releases against the
other; and
Whereas, in connection with the Redemption Agreement, AutoMD, the Investors and
Fed-Mogul desire to enter into this Agreement for the purpose of (i) terminating
Muzzy-Lyon’s rights and obligations under the AutoMD Financing Documents, (ii)
terminating the Marketing Agreement, and (iii) providing a general release for
the benefit of Fed-Mogul, Muzzy-Lyon and their affiliated entities.
Agreement
Now, Therefore, the parties to this Agreement, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
agreed, hereby agree as follows:
1.AutoMD Financing Documents. AutoMD and the Investors hereby agree that,
effective immediately, all of Fed-Mogul’s and Muzzy-Lyon’s rights and
obligations (whether accrued or contingent) under the AutoMD Financing
Documents, as applicable, shall cease and be of no further





--------------------------------------------------------------------------------





force and effect, and each of the AutoMD Financing Documents is hereby amended
to remove Muzzy-Lyon as a party to the AutoMD Financing Documents, effective
immediately.
2.Marketing Agreement. AutoMD, Fed-Mogul and Muzzy-Lyon hereby agree that,
effective immediately, the Marketing Agreement shall terminate in its entirety
and be of no further force and effect and no provisions thereof shall survive
the termination.
3.Release.
(a)AutoMD and the Investors other than Muzzy-Lyon, on behalf of themselves and
their respective subsidiaries, parents, agents, legal representatives,
predecessors, successors and assigns (collectively, the “Aggregate Releasing
Parties”) hereby fully, finally, and completely releases each of Fed-Mogul,
Muzzy-Lyon and the Other Releasing Parties (as defined in the Redemption
Agreement), of and from any and all claims, actions, demands, and/or causes of
action, of whatever kind or character, whether now known or unknown, arising
from, relating to, or in any way connected with Muzzy-Lyon’s investment in
AutoMD, AutoMD’s consummation of the Redemption (as defined in the Redemption
Agreement) and any actions of AutoMD in connection therewith, the Investors’
rights under the AutoMD Financing Documents, and/or any other facts or events
occurring on or before the Effective Date; provided, however, that AutoMD and
the Investors (other than Muzzy-Lyon) are not releasing any claims for breach of
this Agreement or the Redemption Agreement. AutoMD and the Investors other than
Muzzy-Lyon, on behalf of themselves and the Aggregate Releasing Parties, waive
and release Fed-Mogul, Muzzy-Lyon and the Other Releasing Parties (as defined in
the Redemption Agreement) from each and every claim that this Agreement was
procured by fraud or signed under duress or coercion so as to make this release
not binding. Each of AutoMD and the Investors other than Muzzy-Lyon, on behalf
of themselves and the Aggregate Releasing Parties, understand and agree that by
signing this Agreement they are giving up the right to pursue legal claims that
it may have against any of Fed-Mogul, Muzzy-Lyon and the Other Releasing Parties
(as defined in the Redemption Agreement).
(b)The release set forth in this Section 3 is intended as a release of all
claims against Fed-Mogul, Muzzy-Lyon and the Other Releasing Parties (as defined
in the Redemption Agreement), whether now known or unknown. In furtherance
thereof, each of AutoMD and the Investors other than Muzzy-Lyon, on behalf of
themselves and the Aggregate Releasing Parties, expressly waives any right or
claim of right to assert hereafter that any claim, demand, obligation and/or
cause of action has, through ignorance, oversight, error or otherwise, been
omitted from the terms of this Agreement. Each of AutoMD and the Investors other
than Muzzy-Lyon, on behalf of themselves and the Aggregate Releasing Parties,
makes this waiver with full knowledge of its rights, after consulting with legal
counsel, and with specific intent to release both their known and unknown
claims.
(c)Each of AutoMD and the Investors other than Muzzy-Lyon hereby represents and
warrants that neither it nor any Aggregate Releasing Party has assigned or
otherwise transferred to any other person or entity any interest in any claim,
action, demand and/or cause of action it has, or may have, or may claim to have
in connection with the matters released hereby and/or the persons and entities
released herein, and hereby agrees to indemnify and hold harmless Fed-Mogul,
Muzzy-Lyon and the Other Releasing Parties (as defined in the Redemption
Agreement) from any and all injuries, harm, damages, penalties, costs, losses,
expenses and/or liability or other detriment including all reasonable attorneys’
fees incurred as a result of any and all claims, actions, demands, and/or causes
of action of whatever nature or character that may hereafter be asserted by any
person or entity claiming by, through or under any Aggregate Releasing Party by
virtue of such an assignment or other transfer.
(d)In furtherance of AutoMD’s and each Investor’s intent (other than Muzzy-Lyon)
to waive and release any and all claims against Fed-Mogul, Muzzy-Lyon and the
Other Releasing Parties (as





--------------------------------------------------------------------------------





defined in the Redemption Agreement), on behalf of themselves and the Aggregate
Releasing Parties, whether or not now known to such party, AutoMD and each
Investor other than Muzzy-Lyon also expressly waives and releases, on behalf of
themselves and the Aggregate Releasing Parties, any and all rights and benefits
under Section 1542 of the Civil Code of the State of California, which reads as
follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him, must have materially affected his settlement with the debtor.
(e)Each of AutoMD and the Investors other than Muzzy-Lyon, on behalf of
themselves and the Aggregate Releasing Parties, acknowledges that it understands
that this provision means that, if it later discovers facts different from, or
facts in addition to, those facts currently known by it, or believed by it to be
true, the waivers and releases of this Agreement will remain effective in all
respects-despite such different or additional facts and AutoMD’s and each
Investor’s or any Aggregate Releasing Party’s later discovery of such facts, and
even if they would not have agreed to these waivers and releases if they had
prior knowledge of such facts.
4.Miscellaneous.
(a)Binding Effect. The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and permitted assigns
of the parties.
(b)Amendment; Waiver. Neither this Agreement nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
AutoMD, each of the Investors and Fed-Mogul.
(c)Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware in all respects as such laws are applied to
agreements among Delaware residents entered into and performed entirely within
Delaware, without giving effect to conflict of law principles thereof. The
parties agree that any action brought by any party under or in relation to this
Agreement, including without limitation to interpret or enforce any provision of
this Agreement, shall be brought in, and each party agrees to and does hereby
submit to the jurisdiction and venue of, any state or federal court located in
the State of Delaware.
(d)Counterparts; Facsimile / PDF Signatures. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. In the event that
any signature to this Agreement or any amendment hereto is delivered by
facsimile transmission or by e-mail delivery of a portable document format (.pdf
or similar format) data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
(e)Further Assurances. Each party hereto agrees to execute and deliver, or cause
to be executed and delivered, such further instruments or documents or take such
other actions as may be reasonably necessary to consummate the transactions
contemplated by this Agreement.







--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have executed this Release Agreement as
of the date first written above.
AutoMD, Inc.
By: /s /Tracey Virtue
Name:Tracey Virtue
Title:President
Muzzy-Lyon Auto Parts, Inc.
By:/s/ Michelle Epstein Taigman
Name:Michelle Epstein Taigman
Title:Vice President and Secretary
 
 
 
Oak Investment Partners XI, Limited Partnership
By: Oak Associates XI, LLC, its General Partner
By:/s/ Fred Harman
Name: Fred Harman
Title: Managing Member
 
 
 


Manheim Investments, Inc.
By:/s/ Eric Jacobs 
Name:Eric Jacobs
Title:Vice President








--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have executed this Release Agreement as
of the date first written above.
 


Sol Khazani Living Trust
By:/s/ Sol Khazani
Name:Sol Khazani
Title:Authorized Signatory
 
 
 


U.S. Auto Parts Network, Inc.
By:/s/ Shane Evangelist
Name:Shane Evangelist
Title:Chief Executive Officer
 
 
 


Federal-Mogul Motorparts Corporation
By:/s/ Michelle Epstein Taigman
Name:Michelle Epstein Taigman
Title:SVP, General Counsel and Secretary








